Citation Nr: 1409985	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel









INTRODUCTION

The appellant was on active duty in the New Philippine Scouts from May 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines, that, in pertinent part, determined that the appellant was not eligible for VA nonservice-connected pension benefits.

Following a review of the claim, the Board, in May 2013, returned the claim to the RO for the purpose of obtaining additional clarifying information.  The claim has since been returned to the Board for review.

Upon reviewing the development since May 2013, the Board finds there has been substantial compliance with its remand instructions with respect to the issue on appeal.  The Board notes that the United States Court of Appeals for Veterans Appeals (Court) has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

In this case, the RO was ordered by the Board to obtain additional clarifying evidence as to whether the appellant served on active duty in the armed forces of the United States.  The results of the inquiry were returned to the RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issue now on appeal based on the evidence that is of record. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. Section 20.900(c) (2013).  38 U.S.C.A. Section 7107(a)(2) (West 2002).  


FINDINGS OF FACT

The appellant does not possess the requisite service to qualify for VA pension benefits.   


CONCLUSION OF LAW

The appellant is not eligible for VA pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3. 40, 3.57, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2008, the appellant filed a claim with the Honolulu RO.  The appellant asked that he be awarded a "pension."  The appellant indicated that he had honorable service from May 15, 1946, to February 9, 1949.  The RO then requested from the National Personnel Records Center (NPRC) verification of the appellant's service.  In response to the RO's inquiry, the NPRC indicated that the appellant's records were burned or destroyed in the NPRC fire and that there were no separation documents to verify active service.  The NPRC, however, did verify that the appellant served from 1946 to 1949, that he had honorable service, and that he had a "service number."  The NPRC did not, however, verify where the appellant served on active duty in the armed forces of the United States.  

Following a review of the information that it had, the RO issued a letter in February 2009 that notified the appellant that it was awarding pension benefits to the appellant.  The RO indicated that it was awarding benefits either because the appellant was over the age of 65 or because he was receiving Social Security Administration (SSA) benefits.  

Three months later, in May of 2009, the appellant applied for Filipino Veterans Equity Compensation (FVEC) Fund benefits.  The application was sent to the Manila RO for processing.  After reviewing the appellant's file, the RO concluded that the appellant was eligible to receive FVEC benefits.  The RO then re-examined the Honolulu RO's action that awarded a pension to the appellant.  The Manila RO found that the Honolulu RO erred when it granted the benefit because the appellant's particular Philippine service did not qualify him for the receipt of pension benefits from VA.  The Manila RO then informed the appellant that it would be discontinuing those pension benefits.  The appellant has appealed claiming that he had valid military service in the armed forces of the United States and as such, he is eligible to receive pension benefits.  

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  Nevertheless, VA provided the appellant with notice in November 2009.  The letter informed him of what was required to substantiate his claim and the allocation of responsibilities between himself and VA.  He was specifically asked to submit evidence in support of his claim.  The appellant has not alleged prejudice with respect to the notice provided, and the Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

Analysis

The appellant seeks nonservice-connected pension benefits based on his military service.  In order to qualify for the benefits sought, the appellant must establish that he had qualifying service.  Controlling statutory law provides that only certain military service is considered qualifying service for such benefits.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7 (2013).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not pension or burial benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.7(p), 3. 40(b) and (c) (2013).  Active service will be the period certified by the Department of Defense service department.  38 C.F.R. § 3.41 (2013).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2013).  Service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant has claimed that he was on active duty and working for the United States Armed Forces.  The service department records show that the appellant served as a member of the Special Philippine Scouts from May 15, 1946, to February 9, 1949.   In order to verify the appellant's service, the RO has gone twice to the National Personnel Records Center (NPRC).  The most recent time occurred in June 2013.  NPRC has merely confirmed the appellant's dates of service.  It has not been able to verify that the appellant had active service of the armed forces of the United States.  

The Board observes that the NPRC has repeatedly indicated that the appellant's records were fire related and that it can only confirm the appellant's presence in the Special Philippine Scouts.  It has not been able to confirm service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The VA is bound by the service department's certification as to the service member's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  In this case, although the appellant may claim that he had service during wartime or that he had service in the Armed Forces of United States, his service in the Special Philippine Scouts does not qualify him for pension benefits.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, despite that such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by Chapter 11, Title 38, United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2013).  The specified benefits exception does not include VA nonservice-connected pension benefits, which are, as noted above, authorized by Chapter 15, Title 38, United States Code.

More importantly, as noted previously, in order to be eligible to receive pension benefits as a member of the Special Philippine Scouts, the appellant could not have entered onto active service between October 6, 1945 and June 30, 1947.  In this instance, the appellant entered into service on May 15, 1946-clearly within the excepted time period.  By law, the appellant's enlistment and service is not deemed to qualify the appellant for pension benefits.  Therefore, the Board finds that the appellant is not eligible for the requested benefits as a matter of law.  See 38 U.S.C.A. Section 107 (West 2002); 38 C.F.R. Section 3.40 (2013).  

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the preliminary requirement of qualifying Philippine service under applicable regulations to warrant entitlement to a pension has not been met.  Where, as here, the law and not the evidence is dispositive, the claim must be denied because of lack of entitlement under the law.  


ORDER

The appellant is not eligible for VA pension benefits, and the claim is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


